The opinion of the Court Avas delivered by
Gibson, C. J.
In The Commonwealth v. Bryan, 8 Serg. & Rawle 132, the chief justice strongly inclined to think this act of 1797 was not intended to be a general statute of limitations; but in consequence of its supposed obscurity, the decision of the cause was put upon another point. Its obscurity, however, is readily dissipated by considering its parts in connection with its object. The mischief recited in the preamble is, that the legal representatives, creditors, and sureties in administration bonds, Avere sometimes injured by the wasting of a testator’s or an intestate’s goods; and the remedy provided was, a proceeding in the orphans’ court to compel the executor or administrator to give special security “ by such sufficient bond Avith sureties, or such further security” as may be deemed necessary: “ and the said bonds shall be deemed and considered in trust for the benefit of all persons interested.” Not a Avord in this about an original administration bond.
In the second section it is provided, that “ when a return of nulla bona shall have been made by the sheriff of the proper county to an execution against any such executors or administrators, their sureties shall, on notice thereof, unless they can show goods or chattels, lands and tenements in some other county, which may be seized and taken in execution by a testatum fieri facias, to satisfy ■the same, be liable to pay the amount of debt and costs therein, in •actions brought against them on the said bonds.” What bonds? Questionless the bonds prescribed in the preceding section; for such is the literal meaning of the clause. Besides, were it applicable •to administration bonds in general, no action could, in any case, be *517brought against a surety in such a bond till he had received notice of the administrator’s default—a measure never observed in practice.
Then comes the clause which peculiarly involves the question: “Provided such'suit shall be instituted against the sureties within seven years after the date of the respective bonds.” Now, if the words “ respective bonds” do not regard the bonds mentioned before, they are senseless and absurd; and the words-“such suits” clearly point to actions brought against sureties in the bonds prescribed in the first section, and referred to in the second, by the words “the said bonds:” in other words, the bonds given as additional security by order of the orphans’ court. Thus it is perceived in the frame of the statute, that it has regard exclusively to executors and particular administrators; and in tracing the connection of its parts, we find they all point to a single object—the remedy by the proceeding in the orphans’ court, and the effect of the security which is the fruit of it. Its first section has been supplied by the twenty-second of the act of 1832; but that cannot extend the proviso in the second, should it hereafter be found still to be in force. We profess to decide no more, however, than that the judge did wrong to apply the limitation to an action on the bond given before the register.
Judgment reversed, and judgment for plaintiff.